EXHIBIT Hawk to Sell Performance Racing Segment CLEVELAND, Ohio – April 14, 2008 – Hawk Corporation (AMEX: HWK) announced today that its Board of Directors has authorized the Company to sell its performance racing segment. The performance racing segment, consisting of Quarter Master Industries, Inc. and Tex Racing Enterprises, Inc., engineers, manufactures and markets premium branded clutch, transmission and driveline systems for the performance racing market.The segment reported net sales of $12.8 million for the year ended December 31, 2007 accounting for 5.6% of the Company’s total net sales for the year.The Company will retain its Hawk Performance® brake business which will remain a part of its friction products segment. Ronald E.
